- Case 2:19-cv-02347-SHL-dkv Document1-1 Filed 05/31/19 Page1of14 PagelID5

IN THE CIRCUIT COURT OF TENNESSEE MAY 15 2019

FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHI61RC URT CLERK
By Me i D.c.

VICTORIA WHITE
Plaintiff,

Vv. No.: 0 ~ AR 03-19

Jury Demanded
SHELBY COUNTY, TENNESSEE, Lv Wa
MARK LUTTRELL, Individually and in
his official capacity,

BILL OLDHAM, Individually and in his
official capacity,

Defendants.

 

COMPLAINT

 

Comes now the Plaintiff, VICTORIA WHITE, by and through her attorney of record,
Gerald Green, and sues the Defendants, SHELBY COUNTY, TENNESSEE; MARK
LUTTRELL, Individually and in his official capacity, and BILL OLDHAM, Individually and in
his official capacity, and for cause would show unto the Honorable Court as follows:

PRELIMINARY STATEMENT

The County of Shelby County, Tennessee has implemented a policy authorizing citizens
to be detained in the Shelby County, Tennessee (Shelby County Jail East and Shelby County
Penal Farm) for an indeterminative amount of time after said citizens have fully served a
sentence that had been imposed upon said citizens. This policy allows for Shelby County,
Tennessee to effectively arrest and detain citizens without probable cause, a charge or a
conviction. This policy violates the F ourth, Eighth and Fourteenth Amendment. Plaintiff was
unconstitutionally detained in the Shelby County Penal Farm for no purpose whatsoever for over

six days beyond the sentence that was imposed upon said Plaintiff.

COLLECTIVE

EXHIBIT 1

 
Case 2:19-cv-02347-SHL-dkv Document 1-1 Filed 05/31/19 Page 2of14 PagelD 6

Parties

1. Victoria White is a resident of the County of Tipton, State of Tennessee and
resides at 2097 Dolan Road, Drummonds, TN 38023.

2. That the Defendant, Shelby County, Tennessee is a county government organized
under the laws of the State of Tennessee and may be served with process through the Office of
the County Mayor Lee Harris located at 160 N. Main St., Ste. 625, Memphis, TN 38103.

3. That the Defendant, MARK LUTTRELL, was the Mayor of Shelby County,
Tennessee and may be served with process through the mayor’s office located at 160 N. Main
St., Ste. 625, Memphis, TN 38103.

4. That the Defendant, BILL OLDHAM, was the Sheriff of Shelby County,
Tennessee and may be served with process through the sheriff's office located at 201 Poplar,
Suite 902, Memphis, TN 38103.

Jurisdiction and Venue

5, This action is brought pursuant to 42 U.S.C. §1983 (federal civil rights), (due
process violations) the Fourth and Fourteenth Amendments to the United States Constitution and
(cruel and unusual punishment violations) the Eighth Amendment. This Court’s Jurisdiction is
premised upon 42 U.S.C. Sec. 1983 which grants this Court jurisdiction over said matters.

6. Because all the events that give rise to this litigation occurred in Shelby County,

Tennessee, venue is proper in this Court.
Case 2:19-cv-02347-SHL-dkv Document 1-1 Filed 05/31/19 Page 3of14 PagelD7

JURY DEMAND
7. The Plaintiff demands a jury to try this cause when the issues are joined.
Facts Common to All Claims

8. That at all times complained Defendants Mark Luttrell, and Bill Oldham acted as
agents to the principal Defendant Shelby County, Tennessee. And Defendant Shelby County,
Tennessee at all times ratified the actions of its agents, Defendants Mark Luttrell, and Bill
Oldham,,.

9. Plaintiff Victoria White three minor children who reside with her at her home. She
is the primary caregiver of her three minor children

10. On May 16, 2018, Plaintiff Victoria White pled guilty to the crime of Driving
Under the Influence with Child Endangerment in the Criminal Court of Shelby County,
Tennessee.

LL. Plaintiff Victoria White was sentenced to 1] months, 29 days for the crime. She
was to serve 32 days with the remaining 10 months, 27 days to be suspended.

12. Plaintiff Victoria White was arrested for Driving Under the Influence with Child
Endangerment on August 20, 2017. She was released on bond.

13. On April 12, 2018, Plaintiff Victoria White’s bond was forfeited and she was
incarcerated in the Shelby County Jail East.

14. Between the dates of April 12, 2018 and May 16, 2018, Plaintiff Victoria White
was incarcerated for a period of 32 days for which she was to received credit as time served.

16. Having served 32 days prior to the entry of her guilty plea whereby she was to

serve 32 days, Plaintiff Victoria White was to be released from incarceration on May 16, 2018.
Case 2:19-cv-02347-SHL-dkv Document 1-1 Filed 05/31/19 Page 4of14 PagelD 8

16. Rather than release Plaintiff Victoria White from incarceration on May 16, 2018
Defendants transferred the Plaintiff from Shelby County Jail East to the Shelby County Penal
Farm.

17. At the time the Defendants transferred Plaintiff Victoria White from Shelby
County Jail East to the Shelby County Penal, the employees and agents of Defendant Shelby
County, Tennessee knew or should have known that Plaintiff Victoria White had credit for
serving 32 days in Shelby County Jail East.

18. When this matter was brought to the attention of the Shelby County Penal Farm,
they disregarded the fact that Plaintiff Victoria White had credit for serving 32 days and kept her
incarcerated for a period of time beyond what she was sentenced.

19, Plaintiff Victoria White was released from Shelby County Penal Farm on May 23,
2018.

20. Plaintiff Victoria White had to serve 6 days, or 144 hours more than what she was
sentenced to serve.

21. There was no probable cause for the continued detention of Plaintiff Victoria
White by Defendant Shelby County, Tennessee.

22. There was absolutely no reason for the continued detention of Plaintiff Victoria
White for a period of time of six two days beyond the period of time for which she was
sentenced. This six-day extension means that Plaintiff Victoria White had to serve almost 20%
more time than that to which she was sentenced.

23. Defendant Shelby County, Tennessee has implemented a policy which does not

allow for the appropriate release of inmates after said inmates have fully served said sentence.
Case 2:19-cv-02347-SHL-dkv Document 1-1 Filed 05/31/19 Page5of14 PagelD9

24. Defendant Shelby County, Tennessee has implemented a policy which allow for
the indefinite detention of inmates after having fully served said sentence.

25. Defendant Shelby County, Tennessee has implemented a policy which allows for
the arrest and detention of an individual without probable cause.

26. Defendant Shelby County, Tennessee has implemented a policy which allows for
the continued arrest and detention of an individual after having fully served said sentence.

27. Defendant Shelby County, Tennessee has implemented a policy which does not
allow for an individual to be released when Defendant Shelby County, Tennessee failed to do the
proper paperwork to effect the timely release of an inmate after having fully served said
sentence.

28. Defendant Shelby County, Tennessee has implemented a policy which does not
allow for the proper calculation of time served by an individual and subsequently does not
provide for the efficient and timely release of an incarcerated individual.

29. Defendants Luttrell and Oldham are the individuals responsible for establishing
the policies and procedures for the running of Shelby County Jail East and the Shelby County
Penal Farm.

30. Plaintiff Victoria White was unlawfully detained and arrested as a direct and
proximate result of the policies and procedures of Defendant Shelby County, Tennessee, Shelby
County Jail East, and Shelby County Penal Farm.

31. That due to the violations of the Plaintiff's constitutional rights in contravention
of the Civil Rights Act (42 U.S.C. Sec. 1983), for the negligence of the Defendants, for the gross
negligence of the Defendants, and infliction of emotional distress caused by the Defendants, the

Plaintiffs seeks compensatory, special and punitive damages in an amount of no less than
Case 2:19-cv-02347-SHL-dkv Document 1-1 Filed 05/31/19 Page 6of14 PagelD 10

$500,000.00.
CAUSES OF ACTION
COUNT I
Violation of 42 U.S.C. Sec. 1983
(Due Process Violations)
a2. The Plaintiffs restate, reiterate and incorporate by reference all of the allegations

contained in paragraphs 1-31 as if set forth herein verbatim.
33. 42 U.S.C. §1983 provides in pertinent part:

Every person who, under color of any statute, ordinance, regulation,
custom, or usage of any state... subjects or causes to be subjected,
any citizen of the United Sates, to the deprivation of any rights,
privileges, or immunities secured by the Constitution and laws,
shall be liable to the party injured in an action at law, suit in equity,
or other proper proceeding for redress.

34. To establish liability under 42 U.S.C. §1983, a Plaintiff must establish (1) that he

was deprived of a right secured by the constitution or laws of the United States, and (2) that he

was subjected or caused to be subjected to this deprivation by a person acting under color of state

law. Alkire v. Irving, 330 F.3d 802,813 (6t Cir. 2003).
35. The Fourth Amendment to the United States Constitution provides:
The right of the people to be secure in their persons, houses, papers, and
effects, against unreasonable searches and seizures shall not be
violated, and no warrants shall issue, but upon probable cause,
supported by oath or affirmation, and particularly describing
the place to be searched, and the person or things to be seized.
U.S. Const. Amend IV.
36. By virtue of its incorporation into the Fourteenth Amendment, the Fourth

Amendment requires the States to provide a fair and reliable determination of probable cause as

a condition for any significant pretrial restraint of liberty. Gerstein v. Pugh, 420 U.S. 103 (1975).
Case 2:19-cv-02347-SHL-dkv Document 1-1 Filed 05/31/19 Page 7of14 PagelD 11

a7. Whether an arrest violates the Fourth Amendment depends upon whether, at the
moment the arrest was made, the officers had probable cause to arrest the arrestee — i.e. whether
at that moment the facts and circumstances within their knowledge and of which they had
reasonable trustworthy information were sufficient to warrant a prudent person in believing the
arrestee had committed or was committing an offense. Beck v. Ohio, 379 U.S. 89, 91 (1964).

38. A Fourth Amendment seizure occurs when there is a governmental termination of
freedom of movement. Brower v. County of Inyo, 489 U.S. 593, 596-597 (1989),

39. A person acts under color of state law when the action in question is made
possible only because the wrongdoer is clothed with the authority of state law. See Monroe v.
Pape, 365 U.S. 167, 180 (1961).

40. At all times material to this Complaint the Defendants who detained the Plaintiff
Victoria White were acting under color of Tennessee law.

41. Plaintiff Victoria White was seized and detained unreasonably by the Defendant
Shelby County, Tennessee, without probable cause, under color of Tennessee law, in violation of
the Fourth Amendment to the United States Constitution made applicable to the states by its
incorporation into the Fourteenth Amendment, giving rise to liability under 42 U.S.C. §1983.

42. As a direct and proximate result of the Fourth Amendment violations, Plaintiff
Victoria White suffered damages including:

a. loss of liberty

b. emotional distress and mental anguish

¢. personal humiliation

d. damage to reputation

e. physical suffering
Case 2:19-cv-02347-SHL-dkv Document 1-1 Filed 05/31/19 Page 8o0f14 PagelD 12

43. ACounty is liable under 42 U.S.C. §1983 for the acts of those who speak with
final policy making authority for a county and violate an individual’s constitutional rights.
Gregory v. Shelby County, Tennessee, 720 F.3d 433, 441 (6th Cir. 2000).

44. __ Furthermore, a “custom” even if not formally approved by an appropriate decision
maker, may nonetheless subject a county to liability on the theory that the relevant practice is so
widespread as to have the force of law. Board of County Commissioners of Bryan County,
Oklahoma v. Brown, 520 U.S. 397, 404 ( 1997).

45. Defendant Oldham is responsible for the hiring, training, and control of all
deputies of the Shelby County County Sheriff's Department. Defendant Oldham establishes
Shelby County policy with respect to the arresting and detention of persons in the Shelby County
Jail East and the Shelby County Penal Farm.

46. Defendants authorized detaining Plaintiff Victoria White without probable cause
or any cause, thereby rendering Shelby County liable for the unconstitutional acts and damages
detailed in this complaint.

47. Additionally, in the past this Court has ordered that individuals unlawfully
detained are to be compensated at a rate of $2,000.00 per hour for this unconstitutional act. See
Khodes v. Lauderdale County, Tennessee (U.S. District Court, Western District of Tennessee
2:10-cv-02068-JPM-dkv) (a copy of which is attached as Exhibit “A”).

48, As the direct and proximate result of the violation of the Plaintiffs’ constitutional
rights (due process violations), the Plaintiff has been damaged in an amount to be proven at a

hearing of this cause.
_ Case 2:19-cv-02347-SHL-dkv Document 1-1 Filed 05/31/19 Page9of14 PagelD 13

COUNT II
Violation of 42 U.S.C. Sec. 1983
(Cruel and Unusual Punishment Violations)

49. The Plaintiffs restate, reiterate and incorporate by reference all of the allegations
contained in paragraphs 1-48 as if set forth herein verbatim.

50. 42 U.S.C. §1983 provides in pertinent part:

Every person who, under color of any statute, ordinance, regulation,

custom, or usage of any state... subjects or causes to be subjected,

any citizen of the United Sates, to the deprivation of any rights,

privileges, or immunities secured by the Constitution and laws,

shall be liable to the party injured in an action at law, suit in equity,

or other proper proceeding for redress.

51. To establish liability under 42 U.S.C. §1983, a Plaintiff must establish (1) that he
was deprived of a right secured by the constitution or laws of the United States, and (2) that he
was subjected or caused to be subjected to this deprivation by a person acting under color of state
law. Alkire v. Irving, 330 F.3d 802,813 (6th Cir. 2003).

52. The Eighth Amendment to the United States Constitution provides:

Excessive bail shall not be required, nor excessive fines imposed, nor cruel and unusual

punishments inflicted.
U.S. Const. Amend VIII.

53. Aperson acts under color of state law when the action in question is made
possible only because the wrongdoer is clothed with the authority of state law. See Monroe v
Pape, 365 U.S. 167, 180 (1961).

54. At all times material to this Complaint the Defendants who detained the Plaintiff

Victoria White were acting under color of Tennessee law.
, Case 2:19-cv-02347-SHL-dkv Document 1-1 Filed 05/31/19 Page 100f14 PagelD 14

55. Plaintiff Victoria White was seized and detained unreasonably by the Defendant
Shelby County, Tennessee, beyond and in excess of her court ordered term of sentence. Since her
punishment exceeded the limits which were ordered by the court, Plaintiff Victoria White was
subjected to “cruel and unusual punishment” in violation of the Eighth Amendment of the U.S.
Constitution.

56. Asa direct and proximate result of the Eighth Amendment violations, Plaintiff
Victoria White suffered damages including:

a. loss of liberty

b. emotional distress and mental anguish

c. personal humiliation

d. damage to reputation

e. physical suffering

57 A County is liable under 42 U.S.C. §1983 for the acts of those who speak with
final policy making authority for a county and violate an individual’s constitutional rights.
Gregory v. Shelby County, Tennessee, 720 F.3d 433, 441 (6m Cir. 2000).

58. Furthermore, a “custom” even if not formally approved by an appropriate decision
maker, may nonetheless subject a county to liability on the theory that the relevant practice is so
widespread as to have the force of law. Board of County Commissioners of Bryan County,
Oklahoma v. Brown, 520 U.S. 397, 404 (1997).

59. Defendant Oldham is responsible for the hiring, training, and control of all
deputies of the Shelby County County Sheriff's Department. Defendant Oldham establishes
Shelby County policy with respect to the arresting and detention of persons in the Shelby County

Jail East.
, Case 2:19-cv-02347-SHL-dkv Document 1-1 Filed 05/31/19 Page 11of14 PagelD 15

60. Defendants authorized detaining Plaintiff Victoria White without probable cause
or any cause, thereby rendering Shelby County liable for the unconstitutional acts and damages
detailed in this complaint.

61. As the direct and proximate result of the violation of the Plaintiffs’ constitutional
rights the Plaintiffs have been damaged in an amount to be proven at a hearing of this cause.

Count Three

Common Law Negligence (Damage to the Person)

62. The Plaintiff restates, reiterates and incorporates by reference all of the allegations
contained in paragraphs 1-48 as if set forth herein verbatim.
63. Plaintiff alleges that Defendants are guilty of the following acts of common law

negligence, to wit:

a. failing to timely release the Plaintiff
b. failing to properly administer the Plaintiff's period of incarceration
C. false imprisonment

64. That the Defendants owed a duty of care to the Plaintiff.

65. That the Defendants breached the duty of care owed to the Plaintiff.

66. That the aforementioned acts of negligence result out of the breach of the duty of
care that said Defendants owed to the Plaintiff.

67. These acts of negligence are the direct and proximate result of injuries to the
Plaintiff which have caused the Plaintiff permanent injury, including but not limited to emotional
distress and extreme pain and suffering.

68. As the direct and proximate result of the Defendants’ acts of negligence, the

Plaintiff's body has been damaged in an amount to be proven at a hearing of this cause
» Case 2:19-cv-02347-SHL-dkv Document 1-1 Filed 05/31/19 Page 12o0f14 PagelD 16

Count Four
Governmental Tort Liability

69. The Plaintiff restates, reiterates and incorporates by reference all of the allegations
contained in paragraphs 1-55 as if set forth herein verbatim.

20, At all times complained, the employees, agents and officers of Defendants was on
or about the business of the Defendants. Therefore, all negligence on the part of Defendants is
imputed and charged against the Defendant Shelby County, Tennessee.

71. This suit is brought pursuant to T.C.A. §29-20-101, et. seq., Governmental Tort
Liability Act (“GTLA”). Plaintiffs assert that the Defendant Shelby County, Tennessee is excepted
from immunity as set forth in T.C.A. §29-20-202 and §29-20-205.

WHEREFORE, premises considered, the Plaintiff prays:

1. That proper process and notice issue and be served upon the Defendants herein

requiring them to answer this Complaint.

2. That the Plaintiff reserve the right to amend the complaint.

e. That upon a hearing of this cause that the matters in controversy be decided by a
jury.

4, That upon a hearing of this cause, the Plaintiff be awarded damages both

compensatory, special, exemplary and punitive in an amount to be proven at a hearing of the
cause.
5, That upon a hearing of this cause, the Plaintiff be awarded attorney fees and

appropriate court cost and expenses for having to bring this action.
, Case 2:19-cv-02347-SHL-dkv Document 1-1 Filed 05/31/19 Page 130f14 PagelD 17

6. For such other and further relief as may be just and proper within these premises.

Respectfully submitted,

Sh __

GERALD S. GREEN #9470
P.O. Box 264

Memphis, TN 38101

T — 901-826-7955

F — 901-201-5885

E — sixmillion 643(@msn.com
140f14 PagelD 18
1 O-C\y- -SHL-dkv Document 1-1 Filed 05/31/19 Page
Case 2;19:cv-02347-S (CIRCUIT/CHANCERY) COURT OF TENNESSEE
140 ADAMS AVENUE, MEMPHIS, TENNESSEE 38103
FOR THE THIRTIETH JUDICIAL DISTRICT AT MEMPHIS

SUMMONS IN CIVIL ACTION
Docket No. TH i a 0 S ead ba |

 

 

Ad Damnum $ 900,000. 00

 

 

 

VICTORIA WHITE SHELBY COUNTY,
MARK LUTRELL & BILL OLDHAM

VS

 

 

 

 

 

 

 

- Plaintiff(s) Defendant(s)

  
  
  
  
  

 

TO: (Name and Address of Defendant {One defendant per Summons)) Method of Service:
» _A-ertified Mail
County Attorney (Shelby County Sheriff
160 N. Main, Ste. 625 es

(commissioner of Insurance ($)
{ Secretary of State (3)

(_) Other TN County Sheriff {3)
ke) Private Process Server

{ )Other

($) Attach Required Fees
Court and

Memphis, TN 38103

fou are hereby summoned and required to defend a civilaction by filing your answer with the Clerk ofthe

erving acopy of your answer to the Complaint on Gerald S. Green Plaintiffs

ittorney, whose addressis P.O. Box 264, Memphis, TN 38101

slephone 901-826-7955 within THIRTY (30) DAYS after this summons has been served upon you, not including the day
if service. If you failto do so, a judgment by default may be taken against you for the relief demanded in the Complaint,

TEMIKA D. GIPSON, Clerk / DONNA RUSSELL. Clerk and Master

estepano issue OS ~ ZS~-_19 ao peas Wr Hh _ fy Dc.

TO THE DEFENDANT:

OTICE; Pursuant to Chapter 919 of the Public Acts of 1980, you are hereby given the following notice:
#nnesses law provides aten thousand dollar ($10,000) personal property exemption from execution or
1ould be entered against you in this action and you wish to claim property as exempt,
claim asexempt with the Clerk of the Court The list may be filed at any time and ma
Is filed before the judgment becomes final it will not be effective as to any execution or garnishment issued prior to the filing of the list Certain

ims are automatically exempt by law and do not need to belisted. These inciude items of necessary wearing apparel (clothing) for yourself and

iur family and trunks or other feceplacies necessary to contain such apperel, family portraits, the family Bible and schoo! books. Should any of these

ims be seized. you wouid have the fight to recover them. Ifyou do not understend your exemption right or howto exercise it, you may wish to seek
© counsel ofa lawyer.

 

seizure to satisfy a judgment Ifa judgment
you must file a written list, under oath, of the items you wish

y be changed by you thereafter as necessary; however, unless

FOR AMERICANS WITH DISABILITIES ACT (ADA) ASSISTANCE ONLY, CALL (901) 222-9344

TEMIKA 0. GIPSON / DONNA RUSSELL , Clerk ofthe Court, Shelby Couniy, Tennesses, certify this to bea true
20.

and accurate copy as filed this

 

MilKA D. GIPSON , Clark / DONNA RUSSELL, Clerk and Master By: .DC

 

 
